EXHIBIT 10.1

September 29, 2006

PERSONAL AND CONFIDENTIAL

Mr. Robert McNabb

10919 Wickline Drive

Houston, TX 77024

 

Re Employment Agreement dated as of October 1, 2003 between Korn/Ferry
International (“Company” or “Korn/Ferry”) and Robert McNabb (“Employment
Agreement”)

Dear Bob,

This letter serves to formalize the modifications to which we have agreed
regarding your continuing employment relationship with the firm, including your
future compensation and benefits, and the amendment of certain terms and
conditions of your Employment Agreement referenced above. Unless otherwise
defined in this letter agreement, all capitalized terms used in this letter
agreement shall have the meanings specified in the Employment Agreement.

Term

Section 2 of the Employment Agreement is superseded in its entirety to provide
that the initial term of your employment began on October 1, 2003 and will
automatically expire on September 30, 2009 (such period being referred to herein
as the “Initial Term”); provided, however, that the Company shall have the
option to renew the Initial Term for a successive three (3) year period ending
on September 30, 2012 (the “Renewal Term”), by delivering written notice of
exercise of this option at least ninety (90) days prior to the expiration of the
Initial Term (“Option Notice”). If for any reason whatsoever the Company does
not give you an Option Notice at least ninety (90) days prior to the end of the
Initial Term, then your employment shall terminate as of the end of the Initial
Term. A termination of your employment at the end of the Initial Term by reason
of the Company’s failure to give you an Option Notice at least ninety (90) days
prior to the expiration of the Initial Term shall constitute a termination by
reason of a “failure to renew” for purposes of the Employment Agreement and this
letter agreement. The date on which your employment terminates, either by reason
of a failure to renew by the Company or for any of the other reasons set forth
in Section 6 of the Employment Agreement, as amended by this letter agreement,
or by reason of the expiration of the Initial Term (if an Option Notice is not
given) or by reason of the expiration of the Renewal Term (if an Option Notice
is given), or otherwise, shall sometimes be referred to in this letter agreement
as the “Termination Date.” The word “term” or “Term” as used in the Employment
Agreement and this letter agreement shall mean the period commencing on
October 1, 2003 and ending on the Termination Date.

During the Initial Term, you will continue to hold the position as Chief
Executive Officer of Futurestep, and Executive Vice President of the Company.
During the Initial Term and the Renewal Term, you will continue to report to the
Chairman and Chief Executive Officer of the Company. During the Initial Term and
the Renewal Term, you will continue to receive the same salary and incentive set
forth in the Agreement.

 

1



--------------------------------------------------------------------------------

Changes to Termination and Severance Provisions

We have also agreed to the following changes to Section 6 of the Employment
Agreement: (i) in addition to the benefit of one times your Base Salary referred
to in Section 6(d)(II)(2), you shall be paid one times your then annual target
cash bonus if your employment is terminated by the Company without Cause during
the Term pursuant to Section 6(d)(II)(i) or your employment is terminated by
reason of the Company’s failure to renew pursuant to Section 6(d)(II)(ii));
(ii) the clause “at any time before Executive reaches the age of 65” in
Section 6(d)(II)(ii) is hereby deleted; (iii) the proviso contained in
Section 6(d)(II)(3) limiting your and your dependent’s participation in the
Company’s group health plans to 12 months instead of 18 months if your
employment is terminated by reason of a failure to renew is hereby deleted; and
(iv) subparagraph (4) of Section 6(d)(II) is hereby deleted and subparagraph
(E) of Section 6(h)(4) is hereby deleted; and (v) the definition of “Good
Reason” contained in Section 6(h)(4)(A) is replaced in full by the following:
Executive’s duties at Futurestep are materially reduced below that of a senior
executive, and Executive is not given a “comparable position” (as this term is
defined below) at Futurestep or the Company.

Notwithstanding anything contained in the Employment Agreement to the contrary,
you understand that the Company may, during the Renewal Term, change (including
reduce or eliminate) your titles and roles, including asking you to step down as
CEO of Futurestep, which you hereby agree to do when so asked, without such
changes giving you the right to terminate your employment or otherwise
constituting a constructive termination by the Company and without you being
entitled to any severance or similar payments by reason of such changes;
provided, however, that in such event you will stay involved with Futurestep in
a “comparable position” (as defined below) or have a “comparable position” in
the Company. For purpose of this letter agreement, the term “comparable
position” will mean a position with: (a) at least the same base salary and
incentive targets and incentive potential as your salary and incentive at the
time of any such change in your titles and roles; (b) membership on the Global
Operating Committee (and its successors and equivalents); (c) direct reporting
to the Chief Executive Officer of the Company, and (d) substantially equivalent
management or executive responsibilities as Executive had at the time of any
such change in titles and roles.

Moreover, in lieu of the vesting acceleration provided for in
Section 6(d)(II)(4) of the Employment Agreement, if your employment is
terminated by the Company without Cause or by reason of a failure to renew
pursuant to Section 6(d)(II), then all unvested outstanding stock options and
other equity-type incentives held by you at the time of such termination that
would have vested during the 12 months following the date of such termination
will automatically vest as of the date of such termination.

All severance benefits will, of course, be contingent upon your execution of the
Company’s standard form of severance and release agreement.

Should you terminate your employment prior to the Expiration Date (except for
your resignation for Good Reason pursuant to Section 6(e)(ii)), the Company will
be released from all of its obligations from that time forward and you shall
only be entitled to receive your Accrued Compensation. Moreover, if an Option
Notice is given, you understand that on termination of your employment upon
expiration of the Renewal Period, you will not be entitled to any severance
amounts or similar payments or benefits of any kind.

In addition, the following provision is added to Section 9 of the Employment
Agreement: “In addition, Executive agrees that during the Term, and for the one
year period immediately subsequent to the Termination Date, he will not,
directly or indirectly (as an employee, independent contractor, owner,
principal, agent, partner, consultant or otherwise), either alone or with
others, work or render services in, or advise, supervise or consult with any
person, firm or entity engaged in, the middle management recruitment and/or
recruitment procurement outsourcing business, market or industries, either for
himself, or for or on behalf of, any other person, firm or entity. The foregoing
shall not be binding upon the Executive in the event of a termination of the
Executive’s employment pursuant to Section 6(d)(II) or Section 6(e)(i). The
foregoing shall also not prohibit the Executive from rendering services for
entities whose primary lines of business are not in the middle-management
recruitment or middle-management recruitment procurement business.”

 

2



--------------------------------------------------------------------------------

To the extent there are any inconsistencies between this letter agreement and
your Employment Agreement, the provisions of this letter agreement shall govern
and control. Except as otherwise expressly provided in this letter agreement,
your Employment Agreement remains unmodified and in full force and effect.

 

3



--------------------------------------------------------------------------------

Please indicate your acceptance of this letter agreement by signing and dating a
copy of this letter agreement in the spaces provided below and returning such
signed and dated copy to me.

 

Sincerely, /s/ Gary Burnison Gary Burnison, Chief Operating Officer

 

ACCEPTED AND AGREED TO:     /s/ Robert McNabb     October 2, 2006 Robert McNabb
    Date of Signature

 

4